REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites May et al. (US Patent 2005/0250953 A1) and Pietsch et al. (European Journal of Lipid Science and Technology, Vol. 109, 2007, pages 1077-1082). The examiner also cites of Yamaguchi et al. (US Patent 6,090,598) and Yamamoto et al. (US 2015/0177002 A1). The examiner also cites Kaiya et al. (US Patent 6,165,481). All of these references were cited on the information disclosure statement (IDS) submitted on 4 November 2019.
May Reference: May et al. (US Patent 2005/0250953 A1) (hereafter referred to as May) is drawn to the extraction of squalene as well as other ingredients from palm oil. The sequence of steps of May is set forth in figure 1, which is reproduced below.

    PNG
    media_image1.png
    788
    528
    media_image1.png
    Greyscale

As of the terminology used in the above-reproduced figure, the distillate is the material that boils in a distillation, whereas the residue is the material that does not boil in a distillation. As such, it appears that only in the second stage is the squalene found in the distillate. In contrast, in the first and third stages, the squalene is found in the 
The examiner notes that there may have been motivation for the skilled artisan to have conducted the distillation stages of May multiple times in order to increase the purity of the product. The concept of repeating distillation steps multiple times to increase purity is discussed as of Yamaguchi et al. (US Patent 6,090,598), claim 1, part (c), and Yamamoto et al. (US 2015/0177002 A1), paragraph 0025.
However, even if this repetition of the second distillation were to have occurred, this would not have resulted in the claimed invention. This is at least because there would have been no motivation for the skilled artisan to have conducted the first and second repeats of the second stage distillations at different temperatures. Yamaguchi and Yamamoto teach repeating distillation steps, which would appear to indicate that the conditions are the same between the first distillation and the repeat. This differs from the claimed invention, which requires that the purification and denaturing distillations be conducted at different temperatures. 
Additionally, while May teaches that squalene is found in shark liver oil, as of May, paragraph 0005, the distillation of May is taught to be used for a plant based starting material. As such, there would have been no motivation for the skilled artisan to have conducted the distillation of May on a shark liver oil starting material, and no reasonable expectation that such a distillation would have been successful at least due to the differences in chemical composition between the plant starting material and shark liver oil.
Pietsch Reference: Additionally, the examiner cites Pietsch et al. (European Journal of Lipid Science and Technology, Vol. 109, 2007, pages 1077-1082). Pietsch et al. (hereafter referred to as Pietsch) is drawn to methods of purifying squalene from shark liver oil via short path distillation. The method of Pietsch appears to include a “pre-separation” step at 130-140 °C to eliminate high volatile components other than squalene, as of Pietsch, page 1078, left column, last full paragraph. The pre-separation step does not cause squalene to boil. The pre-separation step is followed by the actual short path distillation which causes the squalene to boil.
As best understood by the examiner, Pietsch suffers a similar deficiency as May in that Pietsch only teaches one distillation step that causes squalene to boil, whereas the instant claims require two separate distillation steps that cause squalene to boil. First, although Pietsch teaches distillation under various conditions, as of Pietsch, page 1080, Table 1, reproduced below.

    PNG
    media_image2.png
    343
    950
    media_image2.png
    Greyscale

The different lines on the above-reproduced table are different distillation options, not separate steps of the same process to obtain squalene. There would have been no motivation for the skilled artisan to have conducted a distillation at one temperature and 
The examiner also notes that Pietsch teaches the following, as of Pietsch, page 1079, left column, first paragraph in section 3.1, reproduced below.

Eight experiments were conducted at different temperatures, pressures and mass flows of crude shark liver oil containing around 60% of squalene. The objective was to find the lowest possible temperature at the highest feasible feed mass flow in order to obtain a maximum yield of highly concentrated squalene under acceptable conditions from an economic point of view.

As best understood by the examiner, while repeating a distillation step may have been taught by Yamaguchi or Yamamoto, it would appear to have been undesirable based upon the aims of Pietsch. This is because Pietsch is drawn to economic concerns, as of the above-reproduced text. The skilled artisan would have expected there to have been an economic cost to the distillation, and having to repeat the distillation would have resulted in increased economic costs, which is not desired by Pietsch. 
Pietsch’s emphasis on yield also appears to go against repeating the distillation step or conducting multiple distillations that cause squalene to boil. This is because the skilled artisan would have expected that during a repeat of the distillation step, yield would likely have been lost, though purity may have been increased. This is because the skilled artisan would have expected that upon conducting a second distillation of material obtained from the first distillation, the concentration of impurities would have been reduced, though some of the desired squalene would have been lost as well. As 
The examiner additionally notes that Pietsch envisions that the isolated squalene is used for cosmetic and health food preparation, as of Pietsch, page 1077, left column. In contrast, the squalene of the instant invention is designed for use as a vaccine adjuvant, as of page 3 lines 26-27 of the instant specification and instant claim 40. In this case, the skilled artisan would have expected that squalene for vaccines requires higher purity than squalene for cosmetics or oral administration. This is at least because a vaccine is being administered into the body by a parenteral method such as injection or inhalation. In contrast a cosmetic is simply applied to the surface of the body. As such, since the skin is acting as a barrier to entry in the case of a cosmetic, the purity requirements are not expected to be as high for a cosmetic as for a vaccine preparation. Additionally, with regard to oral administration, the skilled artisan would have understood that the acidity of the stomach and the first pass metabolism via the liver would have protected the systemic circulation from impurities. As such, the purity level needed for oral administration or application to skin would not have been as high as what would have been needed for use as a vaccine.
Therefore, the method of Pietsch appears to be used to provide squalene for applications that require lower purity levels than what is required by the instant claims. There is no evidence that the method of Pietsch would have provided squalene with sufficiently high purity levels to have been used as a vaccine. Also, the skilled artisan would not necessarily have been motivated to have added the steps necessary to have rendered the squalene to be of high enough purity to have been used as a vaccine, as 
Kaiya Reference: As close prior art not used in a rejection, the examiner cites Kaiya et al. (US Patent 6,165,481). Kaiya et al. (hereafter Kaiya) is drawn to highly pure squalane and a method of purifying said squalene from a squalene source, as of Kaiya, title and abstract. In one embodiment, Kaiya teaches a distillation of shark liver oil at 175-180 degrees Celsius and 0.5 mm Hg, as of Kaiya, Example 1, specifically column 12 lines 14-20. 
However, the method of Kaiya differs from the claimed method because of the following reasons.
First, while Kaiya uses shark liver oil as a starting material, the intention of the method of Kaiya is to make a purified fraction of squalane. This differs from the instantly claimed method, in which the intention is to prepare purified squalene. These are two different compounds. Kaiya teaches a hydrogenation step used to hydrogenate squalene to form squalene. This is not desired in the claimed method for which the intention is to produce squalene.
Secondly, the method of Kaiya utilizes only a single distillation that results in the boiling of squalene, not two separate distillation steps. This determination is made in view of Kaiya, column 12 lines 15-20, which teach only one distillation. The examiner notes that although Kaiya teaches distilling off light components, the skilled artisan would have expected that this would have occurred at a temperature that at which squalene does not boil but the light components do boil. As such, only the distillation 
Third, the examiner notes that Kaiya broadly suggests distilling at a temperature range of from 100 to 200 degrees Celsius, as of Kaiya, column 3 lines 40-45. However, this is not understood to provide sufficient motivation for the skilled artisan to have conducted two separate distillations at different temperatures for the each distillation, wherein the different temperatures have a different purpose (the low temperature distillation for purification, and the high temperature distillation for denaturation). 
Fourth, the examiner notes that the composition of Kaiya, after purification by distillation but before hydrogenation from squalene to squalene, does not yet appear to be at a purity level that is acceptable for the standards desired by Kaiya. Kaiya measures the purity of the composition by measuring the amount of the impurity of pristane, and desires that this impurity of pristane be less than 10 ppm, as of Kaiya, column 3 lines 19-20. However, after the distillation and saponification steps of Kaiya, the pristane content is much higher, e.g. in Example 1 where the pristane content at this point is 1500 ppm, as of Kaiya, column 12 line 35 after step 2. This 1500 ppm pristane impurity is not removed until hydrogenation to squalane. As such, it is evident that the single distillation of Kaiya is unable to provide a squalene composition with a sufficiently low level of impurity that it is suitable for commercial use. 
In contrast, the method of the instantly claimed invention appears to render the squalene safe for human use by removing potential contaminant proteins and viruses. There is no evidence that the method of Kaiya, prior to hydrogenation, would have been able to have produced squalene in which the contaminant proteins and viruses were 
Purpose of Purification and Denaturing Distillation: The examiner also notes that the instant specification discloses that the purification distillation and denaturing distillation have different purposes. The instant specification discloses that the primary purpose of the purification distillation is to remove impurities, as of page 4, lines 13-17. In contrast, the denaturing distillation is performed to denature specific contaminant proteins, as of page 5, starting on line 25 of the instant specification through page 7 line 21 of the specification. While the purpose of the purification distillation appears to be to remove as many non-squalene impurities as possible, the purpose of the denaturing distillation is different. Namely, the purpose of the denaturing distillation is to denature specific proteins which are found in the source material from which squalene is derived (e.g. shark liver oil) which may be cause an allergic reaction. Parvalbumin is disclosed on page 5 lines 25-35 as a potentially allergic protein found in shark liver oil that is known to cause an allergic reaction. While the Pietsch references teaches distillation 
Supplemental Reasons for Allowance in view of IDS on 17 June 2021: An information disclosure statement (IDS) was submitted on 17 June 2021. One reference cited on the IDS is the Notice of Opposition filed April 15, 2021, in Opposition proceedings for EP Patent No. 3489211. The examiner has responded to a statement made in this document below.
The notice of opposition states the following, as of the paragraphs bridging pages 10-11, reproduced below.

    PNG
    media_image3.png
    244
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    41
    605
    media_image4.png
    Greyscale

The examiner disagrees that plant and animal sources of squalene are similar in the manner indicated above. In order to explain the differences between plant and animal squalene sources, the examiner cites Pietsch et al. (European Journal of Lipid Science and Technology, Vol. 109, 2007, pages 1077-1082), which was discussed above, and teaches the following as of page 1077, left column, relevant text reproduced below.

    PNG
    media_image5.png
    805
    711
    media_image5.png
    Greyscale

As such, animal sources of squalene appear to have a much higher initial concentration than plant sources of squalene. However, the impurities in animal sources of squalene would appear to be more dangerous than the impurities in a plant source of squalene despite being a smaller percentage of the total source composition. This is explained on page 2, first paragraph of the instant specification, which is reproduced below.

    PNG
    media_image6.png
    332
    680
    media_image6.png
    Greyscale

As such, animal and plant sources of squalene appear to be different. In plant sources of squalene, the initial concentration of squalene is very low. In animal sources of squalene, the initial concentration is significantly higher, but the impurities are likely to be more dangerous and toxic than those found in plant sources. As such, the problems that the skilled artisan would encounter upon attempting to extract squalene from an animal source differ considerably from the problems that the skilled artisan would encounter upon attempting to extract squalene from a plant source. Therefore, prior art that is applicable to extraction of squalene from a plant source would be unlikely to be applicable to extraction of squalene from an animal source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 10 January 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following patents:
US Patent 10,517,947
US Patent 9,867,877
US Patent 9,545,440
US Patent 9,199,887
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612